This appeal is from a judgment of the circuit court reversing an order of the Florida Industrial Commission.
Claimant was injured within the course of his employment and received compensation for a period of time, recognized by his employer as covering his disabilities. The claimant being of the opinion that he was further disabled applied for a hearing which was granted.
The deputy commissioner heard the testimony for both parties and found that the testimony preponderated adversely to the claimant and so found. This finding was approved by the full commission. On appeal to the circuit court the findings of the deputy commissioner and the full commission were reversed.
We have examined the evidence in its entirety and find it insufficient to sustain the judgment appealed from, therefore the judgment is reversed.
Reversed.
BUFORD, C. J., TERRELL and CHAPMAN, JJ., concur. *Page 750